DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 8/11/2022 is entered and fully considered.
Response to Arguments
Applicant argues that claims 4-6 do not invoke 112(f), because the language is not associated with “means-plus-function”. As previously noted, the examiner maintains that the term “component” is a non-structural generic placeholder that may invoke 112(f), see MPEP 2181.I.A. In this instance, applicant’s generic placeholder (component) is modified by functional language (e.g. for moving, for feeding), see MPEP 2181.I.B. Finally, the generic placeholder is not modified by sufficient definite structure (moving means does not have a generally understood structure), see MPEP 2181.I.C. Accordingly, the examiner maintains that 112(f) is invoked.
Applicant points to the specification and figures for providing a structure that would be understood by one of ordinary skill. The Figures 4-6 referred to do not have reference numbers for any particular structure of the apparatus. Figure 4 only shows a roll of composite precursor 401 and a composite electrode roll 403. Figure 5 only shows a roll conveying through an oven 502 without being unwound. Figure 6 shows a plan view of Figure 4 in which multiple rolls are processed in parallel. None of the figures described the structure of the system/apparatus that is used to accomplish the moving or feeding. Likewise, applicant’s citation to the specification [0052] and [0045]-[0046] do not provide any additional structure.
The examiner notes the 112 rejection is not an enablement rejection. Accordingly, the question is not whether or not one of ordinary skill understands how to make/use the invention. The question is whether or not applicant has defined the metes and bounds of the claim. The examiner maintains that it is not clear what sort of feeding or moving device/apparatus applicant regards as part their claimed invention. 
	Turning to the 102 rejection, applicant argues that the WANG reference does not teach the limitations of amended claim 1. Specifically, applicant argues that the reference does not teach the amended limitation in which the heat treatment oven is configured to apply the cooling based on particular cooling criteria comprising cooling rate. Claim 20 and canceled claim 21 are/were directed to similar aspects of cooling and cited [0017] which is reproduced in applicant’s response. Applicant argues the WANG reference does not teach control over the cooling and does not refer to any “cooling criteria” or cooling rate. However, the examiner maintains that the reference teaches using tubes of cold water/gas in combination with a thermal control component with thermocouples 104 positioned between cooling tubes 103 in Fig. 1. The system is set up to control the temperature (target temperatures), but applicant is correct in pointing out that it does not mention controlling the cooling rate. However, the nature of the thermocouples 104 tracking temperature of the substrate/oven at regular intervals as the substrate is fed through the oven at a controlled speed indicates that the cooling rate must also be controlled in order to maintain target temperatures over the processing time, see [0007]. As substrate movement speed is increased/decreased, the rate of cooling must also be increase/decreased to maintain the target temperatures. By controlling the substrate speed and the target temperature, the temperature rate is necessarily controlled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 refers to “one or more moving components for moving the precursor composite roll through the heat treatment oven”. The term “components” is a generic space holder followed by the function of moving. No other structure is cited in the claim regarding the moving component and the language is presumed to invoke 112(f). Reviewing the specification pursuant to 112(f) reveals that there is no further structure described or shown in the specification or drawings. Since no further structure is provided after invoking 112(f) the written description requirement is not met.
Claims 5 and 6 similarly refer to “feeding components configured for feeding”. The term “components” is a generic space holder followed by the function of feeding. No other structure is cited in the claim regarding the feeding component and the language is presumed to invoke 112(f). Reviewing the specification pursuant to 112(f) reveals that there is no further structure described or shown in the specification or drawings. Since no further structure is provided after invoking 112(f) the written description requirement is not met.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described above, claims 4-6 are presumed to invoke 112(f) without describing further structure. Accordingly, the metes and bounds of the claim cannot be determined. Therefore, the claims are indefinite and rejected under 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (US 2012/0264075).
Regarding claims 1 and 26,
	WANG teaches a roll-to-roll reactor for solar cells abstract. The apparatus includes an unwinding chamber that receives a substrate roll that is then fed through a heating section S1 and a cooling section S2 [0017] (cooling is after heating). The heat treatment oven can heat to temperature of up to 1000°C abstract (above 400°C). The entire roll-to-roll process is enclosed in a system that is flushed with inert gas and drawn to a [0018]. The apparatus is further divided into a winding chamber, heating and cooling chamber (S1, M1, M2 and S2), and winding chamber with shutters 111A and 111B (a plurality of at least partially isolated atmosphere chambers). The heating and cooling portions are within a first partially isolated atmosphere chamber. The cooling portion is equipped with cooling elements and thermocouples [0017] (configured for controlling cooling operations). The first partially isolated atmosphere chamber is at least in a partial atmosphere isolation from the winding and unwinding chamber (second partial atmosphere isolation chamber and remaining part of the heat treatment oven).
Regarding claims 2 and 3,
	WANG teaches an atmosphere isolation chamber with valves to control gases and vacuums. According to applicant, reducing atmospheres include vacuums and inert gases. In addition, the examiner notes that the apparatus claim is limited to the structures and not the intended use. The same valves that supply inert gas would be capable of supplying a reducing gas and therefore are a structure that meets the claim limitation.
Regarding claims 4-6,
	WANG further teaches using rollers 101A and 101B to convey the substrate 100 through the heat treatment area [0017]. Roller 101A is interpreted to be a feeding roller while 101B is a moving roller.
Regarding claim 7 and 8,
	WANG teaches a heat treatment zone S1 in addition to modular buffer sections M1 and M2 that help with thermal control [0017] (plurality of temperature zones at different temperatures).
Regarding claim 20,
	The cooling zone S2 in WANG includes cooling elements with cold water or cold gas (forced cooling) [0017]. 
Regarding claims 24 and 25,
	WANG teaches moving the substrate at 1 meter per minute [0022] which would correspond to a residence time of longer than the claimed 1.2 minutes to 2 minutes. However, the speed at which the substrate moves is not a structural limitation for the apparatus claim. The apparatus in WANG is also infers there are different substrate delivery speeds [0007]. Higher speeds would advantageously yield more product.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2012/0264075).
Regarding claim 23,
	WANG teaches the substrate transports over 10 meters [0023]. The reference does not teach the heat treatment oven as 12-18 meters. Although only a portion of the length of WANG is attributable to the heating the open-ended length of “over 10 meters” allows for an arbitrary length which makes the heating portion also an arbitrary length. Accordingly, the prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
	Alternatively, the difference in the length of the reactor/heating section of WANG does not change the operation of the prior art device and is prima facie obvious as a change in size/proportion MPEP 2144.04.IV.A.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2012/0264075) further in view of SAIJO et al. (US 2013/0146580).
Regarding claim 27,
	WANG teaches using shutters between the ovens heating and cooling parts and the payoff/uptake rollers. The reference does not teach providing a cooling operation to a chamber that is partially isolated. However, SAIJO teaches that a cooling operation can be extended into a tail portion of a heating chamber [0179] and fig. 4. to further control the temperature of the substrate while in a purge chamber. At the time of filing the invention it would have been prima facie obvious to further include cooling elements in the winding (inert/purge) chamber of WANG to extend the temperature control of the substrate as it is recovered from the oven.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712